Citation Nr: 9914817	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of 
eligibility for Department of Veterans Affairs (VA) benefits 
that was imposed against the appellant in accordance with 38 
U.S.C.A. § 6104(a) (West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



1INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that new and material evidence had 
not been submitted.  


FINDINGS OF FACT

1. By decision dated in October 1973, the RO found that the 
appellant had forfeited VA benefits under 38 U.S.C.A. § 
6104(a).  The appellant was properly notified of that 
decision, and did not timely perfect an appeal.

2. By decision dated in May 1988, the Board found that the 
appellant had not presented a new factual basis justifying 
revocation of the forfeiture declared against him in 1972.  
The appellant was properly notified of that decision.

3. By rating decision dated in December 1994, the RO found no 
new and material evidence had been submitted on the issue 
of revocation of forfeiture of VA benefits.  The appellant 
was properly notified of that decision, and did not timely 
perfect an appeal.

4. Additional evidence submitted since the December 1994 RO 
decision, finding no new and material evidence had been 
submitted on the issue of revocation of forfeiture, is 
either duplicative or cumulative of evidence previously 
submitted.


CONCLUSIONS OF LAW

1. The October 1973 RO decision, finding forfeiture of all 
rights, claims, and benefits from the VA, is final.  38 
U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1973) (38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1998).

2. The May 1988 Board decision, which found no new and 
material evidence had been submitted, is final.  38 U.S.C. 
§ 4004 (1982); 38 C.F.R. §§ 19.185, 19.194 (1988) (28 
U.S.C.A. § 7104(b) (West 1991 & Supp. 1998); 38 C.F.R. § 
20.1100 (1998).

3. The December 1994 RO decision, which found no new and 
material evidence had been submitted, is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

4. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to a revocation of 
forfeiture of eligibility to VA benefits.  38 U.S.C.A. §§ 
5108, 6104(a) (West 1991); 38 C.F.R. §§ 3.156, 3.902 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In October 1971, the appellant filed an initial claim for VA 
benefits for service connection for a "fractured" right 
eardrum and loss of hearing, and a fractured left forefinger.  
In January 1972, the service department recognized the 
appellant's active service from November 1941 to September 
1942 and from May 1945 to May 1946, including a period as a 
prisoner of war (POW) from April 1942 to September 1942.  The 
service department further confirmed that the appellant was 
employed by the Japanese Bureau of Constabulary (BC) from 
October 1943 to October 1944.  

In April 1972, the RO indicated that the evidence contained 
in the classified documents together with the extract from 
the unclassified documents showed that the appellant was a 
member of the BC and such performance of duty aided the war 
effort of the Japanese Imperial Forces against the United 
States and the Philippines.  In a memorandum to file in May 
1972, the chief attorney noted that the appellant admitted 
membership in the BC from October 1943 to October 1944, but 
indicated that he was forced to join.  The appellant further 
stated that he provided information to the Lapham guerillas, 
but had no military service with the guerillas.  

In an affidavit, dated in June 1972, the appellant stated 
that he was hospitalized for one year ending in September 
1944 due to illness contracted while a POW.  He stated that 
he was included on the roster of the "Presidential Guards" 
during that period, but did not actively serve.  He reported 
that he joined the Lapham guerillas in October 1944 and 
served as a supply and intelligence officer until August 
1945.

In October 1973, the RO notified the appellant of the 
decision that the appellant had forfeited all rights, claims, 
and benefits under laws administered by VA under 38 U.S.C. § 
3504(a) now codified as 38 U.S.C.A. § 6104(a).  The RO noted 
that it was a "well known documented fact" that the 
Japanese did not force participation in the BC, but members 
of such were selected from voluntary applicants, who had to 
take a rigid competitive examination to qualify.  The 
appellant was notified of this decision, but failed to timely 
perfect an appeal.  The RO decision is final as to evidence 
of record at the time.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§ 19.153 (1973) (38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1996).

The appellant filed a request to reopen his claim for service 
connection in November 1985.  In April 1986, the RO notified 
the appellant that the evidence submitted was not new and 
material and did not serve as a basis for reopening his 
claim.  In a statement submitted with his VA Form 9, 
substantive appeal, received in June 1987, the appellant 
stated that he was released from internment as a POW in early 
1943 and was hospitalized until early 1944, at which time he 
joined the LGAF guerrillas as an undercover agent and served 
with the Presidential Guard.  

In May 1988, the Board issued a decision finding that the 
appellant had not presented a new factual basis justifying 
revocation of the forfeiture declared against him in 1973.  
The Board noted that the appellant reported that he was 
assisting the guerrilla forces while serving with the BC, but 
that had not been substantiated by official reports.  The 
appellant was notified of this decision under cover letter 
dated in May 1988.  The Board decision is final as to 
evidence of record at the time.  38 U.S.C. § 4004 (1982); 38 
C.F.R. §§ 19.185, 19.194 (1988) (38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998)).

In August 1988, the appellant filed a motion for 
reconsideration of the Board decision and provided additional 
affidavits and medical documentation in support of that 
motion.  On direction of the Board, the appellant filed to 
reopen his claim for revocation of forfeiture in September 
1988.  By letter in March 1989, the appellant was notified 
that the RO found that he had not submitted new and material 
evidence eon the forfeiture issue.  

By letter received in June 1989, the appellant requested that 
his claim be reopened.  In October 1989, the appellant was 
notified that the evidence submitted was not new and 
material, as it was merely repetitive and cumulative and 
substantially the same as evidence previously considered.  In 
November 1989, the appellant again requested that his claim 
be reopened indicating that he had served with the guerrilla 
forces as an undercover agent and was never a collaborator 
with the enemy.  In February 1990, the appellant was notified 
that the evidence submitted was not new and material, as it 
was merely repetitive and cumulative and substantially the 
same as evidence previously considered.  

The appellant filed a request to reopen his claim in August 
1994.  In September 1994, the RO found that new and material 
evidence had not been submitted, and the appellant's case 
could not be reopened.  By letter, received in November 1994, 
the appellant requested that his claim be reopened 
and submitted copies of affidavits, already of record.  In 
December 1994, the RO notified the appellant that a favorable 
reconsideration of his claim was not warranted because the 
evidence submitted was repetitive and cumulative in nature. 
The appellant was notified of this decision and his right to 
appeal under cover letter dated in February 1995.  The RO 
decision is final as to evidence of record at the time.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The appellant filed a request to reopen his claim in May 
1996.  The evidence, submitted since the final RO decision in 
December 1994, includes statements of the appellant, 
newspaper articles, medical records, and the joint affidavit 
of M.G.T., and F.M.L.  

In May 1996, the appellant submitted a statement indicating 
that he served in the United States Army Forces in the Far 
East (USAFFE) from June 1941 to March 1946 and was a POW from 
April 1942 to October 1942.  He further stated that he joined 
the LGAF guerillas in October 1944 and served as an 
undercover intelligence guerrilla agent until the liberation 
of the Philippines.  

By joint affidavit, dated in August 1996, M.G.T. and F.M.L. 
indicated that they knew the appellant during his time as a 
POW.  The affiants stated that the appellant was injured 
during his internment and was treated by the Red Cross in 
October 1943.  


II. Analysis

Any person, shown by evidence satisfactory to the Secretary, 
to be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies 
shall forfeit all accrued or future gratuitous benefits under 
law administered by the Secretary.  38 U.S.C.A. § 6104(a); 38 
C.F.R. § 3.902.  

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When an appellant seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the appellant 
has produced new and material evidence, the claim is reopened 
and the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the appellant's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
this presumption does not apply in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the instant case, in January 1972, the service department 
certified the appellant's periods of service including 
employment with the BC from October 1943 to October 1944.  
The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes 
of establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The appellant has 
submitted numerous statements and affidavits indicating that 
during this period he remained a POW or was recovering from 
injuries and illnesses incurred during his POW status.  He 
further submitted affidavits indicating that after recovery 
from these ailments, he served with the guerrillas as an 
undercover agent with the Presidential Guard.  The Board in 
its May 1988 decision and the RO in its December 1994 
decision found that the appellant's statements and the 
various affidavits were not new and material to the issue of 
revocation of the October 1973 forfeiture.

Since the most recent final decision by the RO in December 
1994, of which the appellant was notified in February 1995, 
the appellant has submitted additional statements by himself 
and the joint affidavit of M.G.T., and F.M.L.  The affiants 
indicated only that the appellant was injured during his 
internment as a POW and provided no evidence, which was 
material to the issue of the forfeiture of VA benefits due to 
service with the BC.  Thus, although this affidavit is new, 
it is not material to any issue presently before the Board.  
The appellant's statements and letters, submitted since the 
last final denial are not new, in that the appellant merely 
repeats earlier statements regarding his service from 1941 to 
1946.  These statements had been previously considered by the 
both the Board and the RO prior to previous denials of the 
appellant's claims.  Finally, the appellant submitted several 
medical records.  Although some of these records are new, in 
that they were not previously considered, they are not 
material to the issue of the appellant's forfeiture of VA 
benefits due to service with the BC.  

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996) and 
Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995), the Court 
found a duty to further assist in the development of the 
evidence when the appellant has reported the existence of 
evidence which could serve to render a claim well-grounded.  
By analogy, such duty would appear to be triggered where an 
appellant has identified evidence that could serve to reopen 
a claim.  The appellant in the instant case has not 
identified any further evidence that has not been submitted 
or obtained and which would support his claim to reopen.  
Thus, the Board finds that the VA has satisfied its duty to 
inform the appellant under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

No new and material evidence having been received, the claim 
is not reopened.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

